Name: Commission Regulation (EEC) No 1246/92 of 14 May 1992 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5. 92 Official Journal of the European Communities No L 130/63 COMMISSION REGULATION (EEC) No 1246/92 of 14 May 1992 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 13 May 1992 ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92, and in particular Article 12 (4) thereof, Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (l0), as last amended by Regulation (EEC) No 1740/78 ("), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regu ­ lation (EEC) No 2205/90 Is), and in particular Article 3 thereof, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 1078/92 (6), as last amended by Regulation (EEC) No 1140/92 0 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1906/87 (8), amended Council Regulation (EEC) No 2744/75 (9), as regards products falling within CN codes 2302 10, 2302 20, 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regula ­ tion (EEC) No 1078/92 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7. Article 2 (3) OJ No L 166, 25. 6. 1976, p . 1 . (4) OJ No L 164, 24. 6 . 1985, p . 1 . This Regulation shall enter into force on 15 May 1992.H OJ No L 201 , 31 . 7. 1990, p. 9 . H OJ No L 112, 30.. 4. 1992, p. 50. 0 OJ No L 120, 5. 5 . 1992, p. 35. (8) OJ No L 182, 3 . 7. 1987, p. 49. O OJ No L 281 , 1 . 11 . 1975, p. 65. (,0) OJ No L 168, 25. 6. 1974, p. 7. ( ») OJ No L 202, 26. 7. 1978, p. 8 . No L 130/64 Official Journal of the European Communities 15. 5. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 14 May 1992 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies (') ACP Third countries (other than ACP) (8) 0714 10 10 (') 144,75 151,40 0714 10 91 148,38 (3) f) 148,38 0714 10 99 146,57 151,40 0714 90 11 148,38 00 148,38 0714 90 19 146,57 0 151,40 1102 90 10 267,08 273,12 1102 90 90 152,49 155,51 1103 19 30 267,08 273,12 1103 19 90 152,49 155,51 1103 21 00 289,48 295,52 1103 29 20 267,08 273,12 1103 29 90 152,49 155,51 11041110 151,35 154,37 1104 11 90 296,76 302,80 1104 19 10 289,48 295,52 1104 19 99 269,10 275,14 1104 21 10 237,41 240,43 1104 21 30 237,41 240,43 1104 21 50 370,95 376,99 1104 21 90 151,35 154,37 1104 29 11 213,89 216,91 1104 29 19 239,20 242,22 1104 29 31 257,31 260,33 1104 29 39 239,20 242,22 1104 29 91 164,04 167,06 1104 29 99 152,49 155,51 1104 30 10 120,62 126,66 15. 5. 92 Official Journal of the European Communities No L 130/65 (ECU/tonne) CN code Import levies (*) ACP Third countries (other than ACP) f) 1106 20 10 144,75 (3) 151,40 1107 10 11 286,26 297,14 1107 10 19 213,89 224,77 1107 1091 264,12 275,00 (2) 1107 10 99 197,35 208,23 ( ») 1107 20 00 229,99 240,87 (2) 1108 11 00 353,80 374,35 1109 00 00 643,28 824,62 2302 10 10 63,23 69,23 2302 10 90 135,50 141,50 2302 20 10 63,23 69,23 2302 20 90 135,50 141,50 2302 30 10 63,23 ( ,0) 69,23 2303 30 90 135,50 (10) 141,50 2302 40 10 63,23 69,23 2302 40 90 135,50 141,50 (') 6 % ad valorem, subject to certain conditions . (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . O In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. 0 On importation into Portugal, the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . O No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (10) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion. (") Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation.